Citation Nr: 0509290	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hearing loss was denied by a RO decision dated in January 
1983; the veteran did not perfect an appeal.  

2.  The evidence received since the January 1983 RO decision 
raises a reasonable possibility of substantiating the 
underlying claim of service connection.  

3.  The veteran currently suffers from a bilateral hearing 
loss disability and there is a reasonable basis for 
attributing such disability to acoustic trauma the veteran 
experienced during active service.  

4.  A claim of service connection for tinnitus was denied by 
a RO decision dated in July 1998; the veteran did not appeal.

5.  The evidence received since the July 1998 RO decision 
raises a reasonable possibility of substantiating the 
underlying claim of service connection.

6.  The veteran's tinnitus is likely related to his 
sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The veteran has bilateral hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2004).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
has been received.  38 U.S.C.A. §§ 1110, 5108, 7105; 38 
C.F.R. § 3.156(a).

4.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from December 1968 to 
December 1972.  The veteran claims that he has hearing loss 
and tinnitus as a result of his serving as a weapons 
instructor during military service.  The veteran originally 
submitted a claim of entitlement to service connection for 
hearing loss in September 1982.  The claim was denied by the 
RO in January 1983.  Notice of the denial and appellate 
rights were provided in February 1983.  The veteran submitted 
a notice of disagreement (NOD) in March 1983 and a statement 
of the case (SOC) was issued in April 1983.  However, the 
veteran did not submit an appeal and the decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

The veteran originally submitted a claim of entitlement to 
service connection for tinnitus in March 1998.  The claim was 
denied by the RO in July 1998.  Notice of the denial and 
appellate rights were provided that same month.  The veteran 
did not submit a NOD and the decision consequently became 
final.  See 38 C.F.R. §§ 20.302, 20.1103.  As a result, 
service connection for hearing loss and tinnitus may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudications.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2004), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1983 RO 
decision denying the veteran's claim of service connection 
for hearing loss consisted of service medical records (SMRs) 
and private treatment records from St. Anthony's Hospital 
Systems dated from January 1981 to February 1981 and a VA 
hospital summary dated in 1982.  

A review of the veteran's SMRs is negative for any indication 
of a hearing loss or tinnitus reported on a January 1968 pre-
induction physical, an August 1968 periodic examination, a 
January 1971 periodic examination, or the veteran's 
separation examination dated in May 1972.  The veteran's SMRs 
are negative for any treatment for or a diagnosis of hearing 
loss or tinnitus.

The veteran did not present any post-service evidence of 
hearing loss at the time he filed his claim in January 1983.  
The RO denied the veteran's claim because there was no 
evidence of hearing loss in service and there was no evidence 
of hearing loss manifest to a compensable degree within one 
year after service.  

The veteran also failed to present any post-service evidence 
of tinnitus at the time he filed his claim in March 1998.  
The RO denied the veteran's claim because there was no 
evidence of a diagnosis of tinnitus in service.  

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  Although 38 C.F.R. § 
3.385 was amended in 1994, the criteria for establishing 
entitlement to service connection for hearing loss were 
unchanged.  

The veteran submitted an application to reopen his claims of 
service connection for hearing loss and tinnitus in February 
2002.  Evidence received since the denial for hearing loss in 
January 1983 and for tinnitus in July 1998 consists of VA 
audiological evaluations dated in October 1990, October 1992 
and November 2004 with an addendum dated in January 2005, a 
VA examination report dated in October 1990, an Agent Orange 
registry code sheet, a private audiological report from the 
University of Missouri dated in January 2001, service records 
dated in January 1971 indicating that the veteran was 
recommended for an Airman's Medal, service records from 
February 1971 indicating that the veteran was a small arms 
instructor, outpatient treatment records from Missouri Valley 
Physicians dated from October 1999 to January 2004, VA 
outpatient treatment reports dated from September 2003 to 
March 2004, a certification of health care provider from the 
Department of Corrections dated in March 2004, two VA 
examinations dated in April 2004, and a hearing transcript 
from a video conference hearing that was held in February 
2005.

All of the evidence is new in that it was not of record at 
the time of the rating decisions dated in January 1983 and 
July 1998.  The Agent Orange registry code sheet, the VA 
outpatient treatment reports dated from September 2003 to 
March 2004, the certification of health care provider form 
dated in March 2004, and the VA examinations dated in April 
2004 are not material in that they contain no pertinent 
information relating to the issues on appeal.  The records 
primarily refer to unrelated conditions.  Thus the records 
are not material to the veteran's pending claim.

The majority of the private treatment records from Missouri 
Valley Physicians primarily related to conditions unrelated 
to the issues on appeal.  The veteran was seen as an 
outpatient in October 2002 and complained of an occasional 
ringing sensation in his ears.  

The examiner at the VA audiological examination conducted in 
October 1990 reported that the veteran had bilateral tinnitus 
and mild to moderate high frequency sensorineural hearing 
loss with good speech discrimination.  The veteran had speech 
discrimination scores of 92 percent for both ears.  

The VA examination conducted in October 1990 referenced the 
audiological examination dated in October 1990.  The examiner 
noted that the examination revealed mild to moderate high 
frequency sensorineural hearing loss. 

The VA audiological evaluation conducted in October 1992 
revealed that the veteran's hearing was unchanged since the 
October 1990 VA audiological examination and that he had 
moderate high frequency sensorineural hearing loss with good 
speech discrimination.  The veteran's speech discrimination 
scores remained at 92 percent for each ear.

The hearing evaluation report from the University of Missouri 
dated in January 2001 noted that the veteran reported that he 
had had left ear hearing loss since 1973 and constant 
tinnitus in both ears.  The veteran reported that he was a 
weapons instructor while in service and that he was a right-
handed shooter.  An audiogram was included with the 
evaluation.  The examiner diagnosed the veteran with mild to 
severe bilateral sensorineural hearing loss at 3000 to 8000 
Hertz.  She noted that the veteran had speech discrimination 
scores of 92 percent for both ears.  

The November 2004 VA audiological examination revealed that 
the veteran was diagnosed with mild to severe high frequency 
sensorineural hearing loss.  The veteran's speech 
discrimination score for both ears was 88 percent.  He was 
fitted for hearing aids at that time.  The veteran reported 
that he had tinnitus.  An addendum was added to the record in 
January 2005 in which the examiner noted that due to the 
veteran's type of hearing loss, it was as likely as not that 
his hearing loss was consistent with his history of military 
noise exposure.

The veteran testified at a videoconference hearing at the RO 
in February 2005.  He reported that he was exposed to noise 
exposure in service on a daily basis.  He reported that he 
did not have any noise exposure in his civilian employment.  
He said that he noticed hearing loss in 1969 or 1970 when he 
started having constant ringing in his head.  He noted that 
he waived original jurisdiction and was submitting the 
January 2005 VA audiological addendum directly to the Board.  

The Board finds that the evidence of record presents a 
reasonable possibility of substantiating the veteran's claim 
for hearing loss and tinnitus.  The Board finds that the 
evidence does relate to previously unestablished facts - a 
current diagnosis of sensorineural hearing loss and tinnitus.  
Further, presuming the credibility of the evidence submitted 
since the rating decision regarding the veteran's claimed 
hearing loss dated in January 1983 and the rating decision 
regarding the veteran's claimed tinnitus dated in July 1998, 
the evidence is such that it does create a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claims of service connection for 
hearing loss and tinnitus are reopened.

II. Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Hearing Loss

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
are 26 decibels or greater; or when speech discrimination 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

As noted above the veteran was diagnosed with hearing loss by 
the VA in October 1990.  The testing revealed puretone 
thresholds of 10, 10, 10, 10, and 50 decibels in the right 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Testing revealed puretone thresholds of 5, 10, 10, 20 and 60 
decibels in the left ear for the same frequencies.  The 
veteran had a speech recognition score of 92 percent for each 
ear.  

The veteran was also diagnosed with hearing loss by the VA in 
October.  The testing revealed puretone thresholds of 5, 10, 
5, 15, and 60 decibels in the right ear, at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Testing revealed 
puretone thresholds of 5, 10, 10, 15 and 65 decibels in the 
left ear for the same frequencies.  The veteran had a speech 
recognition score of 92 percent for each ear.  

The veteran was noted to have mild to severe bilateral 
sensorineural hearing loss at the hearing evaluation from the 
University of Missouri dated in January 2001.  The veteran's 
speech discrimination scores were noted to be 92 percent for 
both ears.

Finally, as noted above, the veteran was noted to have mild 
to severe high frequency sensorineural hearing loss at the VA 
audiological examination dated in November 2004.  The testing 
revealed puretone thresholds of 20, 20, 30, 40, and 75 
decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Testing revealed puretone thresholds of 
15, 20, 30, 45 and 75 decibels in the left ear for the same 
frequencies.  The veteran had a speech recognition score of 
88 percent for both ears.  

The examiner added an addendum in January 2005 whereby she 
opined that it was as likely as not that the veteran's 
hearing loss was consistent with his military noise exposure.  

The evidence of record indicates that the veteran currently 
has a bilateral hearing loss disability that satisfies the 
threshold requirements of 38 C.F.R. § 3.385.  Moreover, the 
addendum opinion from the VA examiner in January 2005 linked 
the veteran's current hearing loss with his military service.  
This medical opinion evidence is not directly contradicted by 
the remaining evidence.  Although hearing loss was not shown 
in service, the Board finds that this opinion evidence 
provides a basis for concluding that a reasonable doubt 
exists as to service incurrence.  Therefore, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.

B.  Tinnitus

The veteran contends that he has tinnitus that was caused 
from his exposure to acoustic trauma in service as a result 
of his assignment as a weapons instructor.  The veteran's 
SMRs are negative for any report of tinnitus in service.

Associated with the file are treatment records for issues 
unrelated to the issue on appeal from various facilities.  
The first mention of tinnitus was at the VA audiological 
evaluation dated in October 1990, almost twenty years after 
the veteran separated from service.  The examiner did not 
provide an opinion as to whether the veteran's tinnitus was 
related to his military service.

The veteran presented for a VA audiological evaluation in 
October 1992 and there is no record that he reported tinnitus 
at that time.

The veteran reported tinnitus at his hearing evaluation at 
the University of Missouri dated in January 2001.  The 
examiner did not provide any opinion linking the veteran's 
tinnitus to his military service.  

The veteran also reported that he occasionally had some 
ringing sensation of the ears when he was evaluated at 
Missouri Valley Physicians for various health related issues 
in October 2002.  No opinion was provided linking the 
veteran's tinnitus to his military service.  

Finally, the veteran reported that he had tinnitus at his 
most recent VA audiological examination dated in November 
2004.  The examiner failed to provide any opinion linking the 
veteran's reported tinnitus to his military service.  The VA 
examiner added an addendum opinion to the record at which 
time she opined that the veteran's hearing loss was at least 
as likely as not related to his history of military noise 
exposure but she did not include an opinion linking the 
veteran's tinnitus to his military noise exposure.  

The veteran testified at his hearing in February 2005 that he 
had experienced constant ringing in his head since 1969 or 
1970.  Although the veteran's periodic examination dated in 
January 1971 was negative for any report of tinnitus and the 
veteran was never seen for tinnitus while in service, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of any associated hearing 
loss, particularly sensorineural hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 178 (Anthony S. 
Fauci et al. eds., 15th ed. 2001).  Under the circumstances, 
the Board is persuaded that the veteran has difficulties with 
tinnitus that are associated with, and can be attributed to, 
his service-connected bilateral hearing loss.  The evidence, 
at a minimum, gives rise to a reasonable doubt on the 
question.  38 C.F.R. § 3.102 (2004).  Service connection for 
tinnitus is therefore granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


